EXHIBIT 10.1




EMPLOYMENT AGREEMENT


This Employment Agreement (thereafter referred as "Agreement") is made effective
on June 1, 2010, by and between Savoy Energy Corporation, a Nevada corporation
(hereinafter referred to as "Savoy", "Company," or "Employer"), and Arthur B.
Bertagnolli (hereinafter referred to as "Executive").  


RECITALS


A.        Savoy is engaged in the business of the up-stream oil and gas
industry; and


B.        Executive is to be employed by Savoy as its President and Chief
Executive Officer, and


C.        Savoy desires to engage Executive as its President and Chief Executive
Officer; and


D.        Executive is desirous of accepting employment in such a position
pursuant to the terms and conditions, and for the consideration, hereinafter set
forth;


NOW THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Savoy and Executive agree as follows.


AGREEMENT


ARTICLE 1. EMPLOYMENT AND DUTIES


1.1                 Employment; Effective Date


Effective as of June 1, 2010 (the "Effective Date").


1.2                 Position


Savoy hereby agrees to employ Executive, and Executive hereby accepts employment
as Savoy President and Chief Executive Officer upon the terms and conditions
hereinafter set forth, each Party expressly revoking any and all prior
employment agreements to which the Parties may be mutually subject.  As
President and Chief Executive Officer, Executive shall serve Savoy and its
affiliates on a full-time basis subject to the supervision and control of the
Board of Directors (hereinafter referred to as the "Board"). Executive hereby
agrees to serve Savoy in such capacity for the period commencing on the
Effective Date and ending on the Termination of this agreement pursuant to
Section 2.1 below.
 
1.3                 Services of Executive


During the Term of this Agreement (as hereinafter defined), the Executive shall
perform the services hereunder (i) for the compensation set forth herein and
without additional compensation unless otherwise agreed to between Savoy and the
Executive, (ii) in such employment capacity for Savoy or any subsidiary or
affiliate thereof to which he may be directed by the Board of Savoy or of any
such subsidiary or affiliate, or (iii) as a member of the Board of Savoy or of
any subsidiary or affiliate thereof if so elected by the shareholders of Savoy
or any such subsidiary or affiliate.  In that regard, Savoy intends to appoint
the Executive to its Board of Directors and as a director of each of its
subsidiaries which is involved in the service operations and which report
directly to the Executive.  Savoy may also utilize the Executive in any other
work or activity in furtherance of the business of Savoy in which his talents
may be applied in a manner commensurate with his position, training, knowledge,
skills and abilities.


 
 

--------------------------------------------------------------------------------

 
 
1.4                 Duties and Services


Executive agrees to serve in the position referred to in Section 1.2 and to
perform diligently and to the best of his abilities the duties and services
appertaining to such offices. Executive shall also perform such other duties and
services appropriate to such position which the parties mutually may agree upon
from time to time.  In addition, Executive agrees to provide such other and
unrelated services and duties as may be mutually agreed upon by Savoy and
Executive.


1.5                 Other Interests


Executive agrees, during the period of his employment by Savoy, to devote
substantially all of his business time, energy and best efforts to the business
and affairs of Savoy and its affiliates and not to engage, directly or
indirectly, in any other business or businesses, whether or not similar to that
of Savoy, except with the consent of the Board of Directors of Savoy (the
"Board").  The foregoing notwithstanding, the parties recognize and agree that
Executive may engage in other business activities that do not conflict with the
business and affairs of Savoy or interfere with Executive's performance of his
duties hereunder, which shall be at the sole determination of the Board.


1.6                 Duty of Loyalty
   
Executive acknowledges and agrees that Executive owes a fiduciary duty of
loyalty to act at all times in the best interests of Savoy.  In keeping with
such duty, Executive shall make full disclosure to Savoy of all business
opportunities pertaining to Savoy's business and shall not appropriate for
Executive's own benefit business opportunities concerning Savoy's business.


ARTICLE 2. TERM AND TERMINATION OF EMPLOYMENT


2.1                 Term


Unless terminated at an earlier date in accordance with Section 2.2 of this
Agreement, the initial term of Executive's employment hereunder shall be for a
period of two (2) years, commencing on the Effective Date ("Initial Term").
 Thereafter, the term of this Agreement shall be automatically extended for
successive one year periods (each an "Additional Term") unless either party
objects to such extension by written notice to the other party at least one (1)
year prior to end of the Initial Term or any Additional Term.  The Initial Term
and any Additional Terms shall be referred to collectively as the "Term."
 Except for termination pursuant to Section 2.2 below, the Company acknowledges
and agrees that it will not terminate this Agreement during the Initial Term.


2.2                  Savoy's Right to Terminate


Notwithstanding the provisions of paragraph 2.1, Savoy shall have the right to
terminate Executive's employment under this Agreement at any time for the
following reasons:


 
 

--------------------------------------------------------------------------------

 
 
(i)           upon Executive’s death;


(ii)           upon the inability of Executive to perform the essential duties
of his position by reason of illness, physical or mental disability or other
incapacity for a period of one (1) calendar year or any shorter periods
aggregating one (1) year in any two-year period ("Disability"); or


(iii)           for "Cause," which shall mean Executive (A) has engaged in gross
negligence or willful misconduct in the performance of the duties required of
him hereunder, (B) has willfully refused without proper legal reason to perform
the duties and responsibilities required of him hereunder, (C) has breached any
material provision of this Agreement or any material corporate policy maintained
and established by Savoy that is of general applicability to the Company's
employees and such breach is not cured within thirty (30) days from the date of
receipt of written notice from Employer by Executive regarding the alleged
breach, (D) has willfully engaged in conduct that he knows or should know is
materially injurious to Savoy or any of its affiliates, or (E) has been
convicted of, or pleaded no contest to any felony, provided, however, that
Executive's employment may be terminated for Cause only if such termination is
approved by at least a majority of a quorum (as defined in Savoy's By-Laws) of
the members of the Board after Executive has been given written notice by Savoy
of the specific reason for such termination and an opportunity for Executive,
together with his counsel, to be heard before the Board.


(iv)           Termination without “cause” at any time, provided the Company
provides thirty (30) days notice or payment in lieu regardless of the age of the
contract, provided, however, that Executive’s employment may be terminated
without Cause only if such termination is approved by at least a majority of a
quorum (as defined in Savoy’s by-Laws) of the members of the Board after
Executive has been given written notice by Savoy regarding termination and an
opportunity for Executive, together with his counsel, to be heard before the
Board.


2.3                 Key Employee's Rights to Terminate


Notwithstanding the provisions of Sections 2.1 and 2.2, Executive shall have the
right to terminate his employment under this Agreement for any of the following
reasons:


(i)           for "Good Reason," which shall mean, within sixty (60) days of and
in connection with or based upon (A) a material breach by Savoy of any material
provision of this Agreement, (B) a significant reduction in the nature or scope
of Executive's duties and responsibilities, (C) the assignment to Executive of
duties and responsibilities that are materially inconsistent with the position
referred to in Section 1.1, or (D) any requirement that Executive relocate to a
site more than fifty (50) miles from his present business address (unless such
move is within twenty-five (25) miles of Executive's present home address)
provided, however, that prior to Executive's termination for Good Reason,
Executive must give written notice to Savoy of any such breach, reduction,
assignment or requirement and such breach, assignment or requirement must remain
uncorrected for ten (10) days following such written notice; or


(ii)           at any time for any reason whatsoever, in the sole discretion of
Executive, provided that the Executive gives Savoy ninety (90) days written
notice.


2.4                 Deemed Resignations


Any termination of Executive's employment shall constitute an automatic
resignation of Executive as an officer of Savoy and each affiliate of Savoy, and
an automatic resignation of Executive from the Board (if applicable) and from
the board of directors of any affiliate of Savoy.


 
 

--------------------------------------------------------------------------------

 
 
2.5                 Involuntary Termination After "Change of Control."
  
 In the event of a "Change of Control" as defined below, Savoy shall have the
right to terminate Executive's employment and this Agreement at will.  Should
Savoy exercise this option to involuntarily terminate Executive during the
pendency of this Agreement for any reason other than as specified in
Section 2.2(iii) within twelve (12) months following a defined Change of
Control, Executive shall be entitled to an immediate cash payment equal in
amount to twelve (12) months of compensation based upon a monthly proration of
his Form W-2 earning from Savoy in the year preceding such termination and (ii)
the fair value of eighteen months of Executive's then current fringe benefits
provided by Company..


In the event there is a Change of Control during the pendency of this Agreement,
and Savoy gives Executive notice of intent to not thereafter renew the Agreement
for a successive term, should Executive be involuntarily terminated from
employment after expiration of the Agreement and within twelve (12) months
following the Change of Control, Executive shall be entitled to an immediate
cash payment in the amount set forth in the preceding paragraph.  The
contractual right to such payment is expressly agreed to be a covenant which
shall survive expiration of this Agreement, and be enforceable hereunder.


For purposes of this Agreement, a "Change of Control" shall be deemed to have
taken place if: (i) a third person, including a "group" as determined in
accordance with Section 13(d)(3) of the Securities Exchange Act of 1934, becomes
the beneficial owner of shares of Savoy having more than fifty percent (50%) of
the total number of votes that may be cast for the election of directors of
Savoy; or (ii) as a result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions
(a "Transaction"), the persons who were directors of Savoy before the
Transaction shall cease to constitute a majority of the Board of Savoy or any
successor to Savoy.


ARTICLE 3. COMPENSATION AND BENEFITS


3.1                 Base Salary


During the first twelve month period of the initial term of this Agreement,
Executive shall receive a minimum monthly base salary of $15,000 ("Base
Salary").  The Base Salary shall be reviewed and increased by the Board (or a
committee or designee thereof) after the first twelve (12) months of employment.
Thereafter, Executive's monthly Base Salary shall be reviewed by the Board (or a
committee or designee thereof) on an annual basis from the Effective Date (or
more frequently, should the Board decide to do so), and, in the sole discretion
of the Board (or such committee or designee thereof), such annual Base Salary
may be increased, but not decreased, effective as of any date determined by the
Board. Executive's monthly Base Salary shall be paid in equal installments, less
amounts for withholding of taxes and/or others amounts required by statutes, and
consistent with Savoy's standard policy regarding payment of compensation to
employees but no less frequently than semi-monthly.


3.2                 Bonuses and Commissions


Executive shall be eligible to participate in Savoy's Bonus Plan and Savoy's
Long Term Incentive Compensation Program as may be adopted and approved from
time to time by the Board (or a committee or designee thereof).
 
 
 

--------------------------------------------------------------------------------

 
 
3.3                 Issuance of Restricted Stock
  
(i)           As a non-cash equity component to Executive’s compensation, during
the Term of this Agreement, Executive shall receive annual grants of 60,000
shares from the Company’s Stock Option Plan, which shall vest in increments of
5,000 shares of common stock per month.


(ii)           Except for termination of this Agreement for cause pursuant to
Section 2.2(iii), any termination of this Agreement by Company shall cause the
immediate vesting of any shares of common stock that otherwise would have been
issued by Company to Executive during the Term of this agreement.


Further restricted stock allocations awards will be based on a combination of
the performance of Executive and the Company based on criteria and milestones
established by the board of directors (or management compensation committee, as
applicable).


3.4                 Other Perquisites


During his employment hereunder, Executive shall be afforded the following
benefits as incidences of his employment.


(i)           Vacation:  Executive shall be entitled to ten (10) business days
of paid vacation for each calendar year of employment. Such vacation must be
taken at a time mutually convenient to Company and Executive.  All vacation days
must be taken during the year it is earned and cannot be carried forward into a
future year without the written consent of Company, which will not be
unreasonably withheld.


(ii)           Personal Leave:  Executive shall be entitled to five (5) days
paid time each calendar year.  Unused personal leave benefits cannot be carried
forward into a future year without the written consent of Savoy.  The following
rule shall apply:


If Executive is unable to work for more than five (5) days for reasons unrelated
to the Company’s business, and if Executive's unused personal leave is
insufficient for such period, the Executive's unused vacation time shall be
applied to such absence.
 
(iii)           Holidays:  Executive shall be entitled to holidays with pay
during each calendar year in accordance with Savoy's posted holiday schedule.


(iv)           Other Company Benefits:  Executive and, to the extent applicable,
Executive's spouse, dependents and beneficiaries, shall be allowed to
participate in all benefits, plan, and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
other employees of Savoy.  Such benefits, plans and programs may include,
without limitation, any profit sharing, thrift plan, life insurance, disability
insurance, pension plan (company supported), supplemental retirement plan,
vacation and sick leave plan, and the like which may be maintained by the
Company.  The Company shall not, however, by reason of this paragraph be
obligated to institute, maintain, or refrain from changing, amending or
discontinuing, any such benefit plan or program, so long as such changes are
similarly applicable to employees generally.


3.5                 Business and Entertainment Expenses


Subject to Savoy's standard policies and procedures with respect to
reimbursement as applied to its employees generally, Savoy shall promptly
reimburse Executive for, or pay on behalf of Executive, reasonable and
appropriate expenses incurred by Executive for business related purposes,
including travel, dues and fees to industry and professional organizations,
subscriptions to professional and business publications, costs of
business-related entertainment and business development, and mobile phone
expenses.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 4.  DUTY OF LOYALTY


During the term of this Agreement, Executive will not, without the prior written
consent of Company, engage in any activity directly competitive with the
business or welfare of Company, whether alone, as a partner, or as an officer,
director, employee, consultant, or holder of more than one percent of the
capital stock of any other corporation.


ARTICLE 5.  CONFIDENTIAL INFORMATION


5.1                  Trade Secrets of Company


Executive, by reason of his prior employment with the Company and during the
term of this Agreement, has and will develop, have access to and become
acquainted with various trade secrets which are owned by Company and which are
regularly used in the operation of its business. Executive will not disclose
such trade secrets, directly or indirectly, or use them in any way, either
during the term of this Agreement or at any time thereafter, except as required
in the course of his employment by Company. All files, contracts, manuals,
reports, letters, forms, documents, notes, notebooks, lists, records, documents,
customer lists, vendor lists, purchase information, designs, computer programs
and similar items and information relating to the businesses of such entities,
whether prepared by Executive or otherwise and whether now existing or prepared
at a future time, coming into his possession will remain the exclusive property
of Company.


5.2                    Confidential Data of Customers of Company


Executive, in the course of his duties, will have access to and become
acquainted with financial, accounting, statistical and personal data of
customers of Company and of its and their affiliates. All such data is
confidential and will not be disclosed, directly or indirectly, or used by
Executive in any way, either during the term of this Agreement (except as
required in the course of Executive’s employment by Company) or at any time
thereafter.


5.3                    Intellectual Properties


Executive will sign a Confidentiality Agreement (the “Confidentiality
Agreement”) with the Company prior to or on the effective date of this
Agreement.
 
5.4                    Continuing Effect


The provisions of this Section 5 will remain in effect for a period of one (1)
year after the effective date of termination of Executive’s employment with
Company.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 6.  NONCOMPETITION AND SOLICITATION


6.1                  Prohibited Activities


The Executive hereby covenants and agrees that during the Term and for one (1)
year immediately following the termination by the Company or the Executive, as
applicable, of the Executive's employment, he shall not, without the prior
written consent of the Company’s board of directors, at any time, directly or
indirectly, on his own behalf or on behalf of any person:


(a)           directly or indirectly own, manage, operate, control, be employed
by, participate in, provide consulting services to, or be connected or
associated in any manner with the ownership, management, operation or control of
any business which is in competition with the Company in the marketing of
products which are substantially similar to the products distributed by the
Company in any state of the United States or in any foreign country in which the
Company is engaged in business during the Term in the case of acts committed
during the Term or in any state of the United States or in any foreign country
in which the Company is engaged in business at the time of termination of
Executive's employment in the case of acts committed after the Term for as long
as the Company continues to conduct such business.  In the case of an entity
which distributes multiple product lines, the Executive shall be deemed to be in
violation of this provision only if he is directly involved in the division of
such entity which is engaged in the marketing and/or distribution of products
which are substantially similar to the products marketed and/or distributed by
the Company; provided, however; that nothing in this Employment Agreement shall
preclude the Executive from owning less than five percent of any class of
publicly traded equity of any entity.


(b)           solicit or take any action to cause the solicitation of, or
recommend that, any supplier, client, customer, contractor, vendor, agent or
consultant of the Company or any of its subsidiaries or other person having
business relations with the Company, discontinue business or cease such
relationship, in whole or in part, with the Company or any of its subsidiaries,
 
(c)           employ any person employed by the Company or any of its
subsidiaries at the time of or during the 12 months preceding, such termination
of the Executive's employment with the Company.
 
(d)           solicit for employment (other than through unaffiliated employment
recruiting or placement firms or services who are not specifically directed to
solicit employees of the Company or provided with the names of any such
employees) any person employed by the Company or any of its subsidiaries at the
time of, or during the 12 months preceding such termination of the Executive's
employment with the Company, or otherwise encourage or entice any such Person to
leave such employment.
 
6.2                  Savings Provision
 
The Executive acknowledges and agrees that:


(a)           the restrictive covenants set forth in this Section (the
“Restrictive Covenants") are reasonable and valid in geographical and temporal
scope and in all other respects, and
 
(b)           it is the intention of the parties hereto that the Restrictive
Covenants be enforceable to the fullest extent permitted by applicable law.
Therefore, if any court determines that any of the Restrictive Covenants, or any
part thereof, is invalid or unenforceable, the remainder of the Restrictive
Covenants shall not thereby be affected and shall be given full force and
effect, without regard to the invalid or unenforceable parts and such court
shall have the power to modify such Restrictive Covenant, or any part thereof,
and, in its modified form, such Restrictive Covenants shall then be valid and
enforceable.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 7. MISCELLANEOUS


7.1                 Notices


All notices required or permitted under this Agreement shall be in writing and
shall be deemed delivered when delivered in person or deposited in the United
States mail, postage paid, addressed as follows:


If to the Company
 
To:
Savoy Energy, Inc.
11200 Westheimer, Ste. 900
Houston, Texas 77042
   
If to Executive
 
To:
Arthur B. Bertagnolli
1822 Shoreline Dr.
Missouri City, Texas 77459

 
Such addresses may be changed from time to time by either party providing
written notice in the manner set forth above.


7.2                 Applicable Law


This agreement is entered into under, and shall be governed for all purposes by,
the laws of the State of Texas.
 
7.3                 No Waiver


No failure by either party hereto at any time to give notice of any breach by
the other party of or to require compliance with, any condition or provision of
this Agreement shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.


7.4                 Severability


If a court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, then the invalidity or unenforceability
of that provision shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.


7.5                 Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same Agreement.


7.6                 Withholding of Taxes and Other Employee Deductions


The Company may withhold from any benefits and payments made pursuant to this
Agreement all federal, state, city and taxes as may be required pursuant to any
law or governmental regulation or ruling and all other normal employee
deductions made with respect to Savoy's employees generally.


 
 

--------------------------------------------------------------------------------

 
 
7.7                 Headings


The paragraph headings have been inserted for purposes of convenience and shall
not be used for interpretive purposes.


7.8                 Gender and Plurals


Wherever the context so requires, the masculine gender includes the feminine or
neuter, and the singular number includes plural and conversely.


7.9                 Affiliate


As used in this Agreement, the term "affiliate" shall mean any entity which owns
or controls, is owned or controlled by, or is under common ownership or control
with Savoy.


7.10               Assignment


This Agreement shall be binding upon and inure to the benefit of Savoy and any
successor of the Company, by merger or otherwise.  Except as provided in the
preceding sentence, this Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit, or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party.


7.11               Term


Other than the provisions of this Agreement which specifically extend beyond the
the term of employment stated in Section 2.1, this Agreement shall be
co-terminus with such term.  Termination shall not affect any right or
obligation of any party that is accrued or vested prior to such termination.


7.12               Entire Agreement


Except as specifically referenced herein, this Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to employment of Executive by Savoy.  Without limiting
the scope of the preceding sentence, all understandings and agreements preceding
the date of execution of this Agreement and relating to the subject matter
hereof are hereby null and void and of no further force and effect.  Any
modifications or amendments will be made in writing and signed by both parties
and will form part of this agreement.


[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on July 27,
2010, to be effective as of the Effective Date.


 
EMPLOYER:
 
Savoy Energy Corporation
 
By: /s/ Charles Jacobus                         
Charles Jacobus, Compensation Committee Chairman


 
EXECUTIVE:
 
/s/ Arthur B. Bertagnolli                        
Arthur B. Bertagnolli
 
 
 
 

--------------------------------------------------------------------------------

 